                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                   STEPHANIE DE ANGELIS
Corporation Counsel                             100 CHURCH STREET                            Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                   Phone: (212) 356-3513
                                                                                                        Fax: (212) 356-1148
                                                                                              Email: sdeangel@law.nyc.gov



                                                                                    March 6, 2020
        VIA ECF
        Honorable Katherine P. Failla
        United States District Court Judge

                                                                     MEMO ENDORSED
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

               Re: Anthony Casiano v. City of New York, et al.,
                    19-cv-5226
        Your Honor:

                        I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, representing defendants City of New York,
        Officer Rucker and Officer Luton in the above-referenced matter. The undersigned writes to
        respectfully request: (l) that the Court compel plaintiff to provide this office with responses to
        Defendants’ First Set of Interrogatories and Request for Production of Documents and
        corresponding executed releases by a date certain, on pain of dismissal; and (2) in accordance
        with Local Civil Rule 37.2 of the Southern District of New York, a conference to discuss
        defendants’ above-mentioned request. This is defendants’ first request that the Court compel
        plaintiff to provide this office with responses to Defendants’ First Set of Interrogatories and
        Request for Production of Documents and corresponding executed releases.

                        By way of background, plaintiff alleges, inter alia, that on January 23, 2019
        Correction Officers assaulted him and made false allegations on the notice of infraction with
        regard to the incident. Plaintiff further alleges that he was subsequently denied the opportunity
        to attend the infraction hearing and call witnesses on his behalf. Plaintiff made several discovery
        requests in his letters entered on the Docket on September 17, 2019 (see Civil Docket Entry No.
        27) and February 3, 2020 (see Civil Docket Entry No. 69). Pursuant to those discovery requests,
        on February 25, 2020 the undersigned called plaintiff to explain that this office received the
        requested documents from the Department of Correction and that the undersigned would produce
        them to plaintiff. Pursuantly, the undersigned produced to plaintiff responses to said discovery
requests on February 28, 2020 via first class mail. Additionally, during the February 25, 2020
call, plaintiff requested an additional extension of time from February 19, 2020 (see Civil Docket
Entry No. 60) until March 4, 2020 to provide this office with responses to Defendants’ First Set
of Interrogatories and Request for the Production of Documents and corresponding executed
releases. The undersigned consented to plaintiff’s request and relayed this agreement to the
Magistrate Judge Robert W. Lehrburger during the telephone conference held on February 26,
2020 at which plaintiff was present.

                However, to date, this office has not received plaintiff’s responses to Defendants’
First Set of Interrogatories and Request for the Production of Documents and corresponding
executed releases. Instead, on March 2, 2020, plaintiff filed a letter to the Court “challenging,
Defendents Assistant Corporation Counsel Stephanie De Angelis request of documents.” (See
Civil Docket Entry No. 78). Plaintiff also inquired as to the relevancy of his “Criminal Records
History.” Id. On March 6, 2020, the undersigned called plaintiff to meet and confer and
explained the relevancy of said discovery requests. The undersigned further warned plaintiff that
if he continued to refuse to respond to defendants’ discovery requests, the undersigned would
request that the Court compel him to comply and to dismiss the case for failure to prosecute if his
refusal continues. Plaintiff said that he understood and explicitly repeated his refusal.
Pursuantly, defendants respectfully request that the Court compel plaintiff to provide this office
with responses to defendants’ First Set of Interrogatories and Request for Production of
Documents and corresponding executed releases by a date certain, on pain of dismissal.

               The parties have engaged in extensive settlement discussions, which to date, are
still ongoing. Specifically, a Settlement Conference is currently scheduled for March 17, 2020
before Magistrate Judge Robert W. Lehrburger. Should the settlement negotiations fall through,
defendants will require plaintiff’s discovery responses and corresponding executed releases to
proceed in discovery and take a meaningful deposition of plaintiff. Accordingly, the
undersigned respectfully requests: (l) that the Court compel plaintiff to provide this office with
responses to Defendants’ First Set of Interrogatories and Request for Production of Documents
and corresponding executed releases by a date certain, on pain of dismissal; and (2) in
accordance with Local Civil Rule 37.2 of the Southern District of New York, a conference to
discuss defendants’ above-mentioned requests.


                                                            Respectfully submitted,

                                                            Stephanie De Angelis /s
                                                            Stephanie De Angelis
                                                            Assistant Corporation Counsel
                                                            Special Federal Litigation Division
cc:    BY FIRST CLASS MAIL
       Anthony Casiano (19-A-2659)
       Plaintiff Pro Se
       Auburn Correctional Facility
       P.O. Box 618
       Auburn, NY 13024


                                               -2-
The Court is in receipt of Defendants' letter motion to compel
Plaintiff to: (i) respond to Defendants' first set of
interrogatories; (ii) respond to Defendants' request for
production of documents; and (iii) provide Defendants with
executed releases. (Dkt. #79). The Court is also in receipt of
Plaintiff's letter dated February 25, 2020, objecting to
Defendants' request for production of documents and executed
releases (Dkt. #79), as well as Plaintiff's responses to
Defendants' first set of interrogatories (Dkt. #81).
Specifically, Plaintiff has objected to providing Defendants with
releases or documents pertaining to his criminal history, which he
believes are irrelevant to this proceeding.

Defendants' application to compel Plaintiff to respond to their
request for production of documents and to provide Defendants with
the executed releases provided to him is GRANTED. Plaintiff is
hereby ORDERED to:(i) respond to Defendants' request for
production of documents, and (ii) provide Defendants' with the
executed releases by March 30, 2020, on pain of dismissal.
Plaintiff is advised that production of documents to Defendants
does not guarantee that such documents, including Plaintiff's
criminal history, will be deemed admissible evidence.


Dated:       March 10, 2020                        SO ORDERED.
             New York, New York



 A copy of this Order was mailed by Chambers to:
                                                   HON. KATHERINE POLK FAILLA
    Anthony Casiano                                UNITED STATES DISTRICT JUDGE
    NYSID: 02010485Z
    DIN No. 19A2659
    Auburn Correctional Facility
    P.O. Box 618
    Auburn, NY 13024
